December 05, 2008


Mr. Adam Warren Aston
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Ron Butler
Attorney at Law
202 Riverview, Ste. 3
Lampasas, TX 76550

RE:   Case Number:  07-0743
      Court of Appeals Number:  10-06-00210-CV
      Trial Court Number:  04-03-16914-CV

Style:      TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      JIMMY DON YORK, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF REBECCA
      YORK, DECEASED AND JAMES R. BODIFORD, JR., INDIVIDUALLY AND ON BEHALF
      OF THE ESTATE OF REBECCA YORK, TONYA BODIFORD, AND SHIRLEY FOWLER

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Barbara     |
|   |Axtell          |